Citation Nr: 0407847	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  00-02 157A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) decision of October 12, 
1978, which denied entitlement to service connection for an 
acquired psychiatric disability.  


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty service from August 1971 to 
January 1972.  This matter comes before the Board as the 
result of a motion by the veteran alleging clear and 
unmistakable error in a prior Board decision issued on 
October 12, 1978.  The Board denied this motion by a decision 
issued in September 2001.  The veteran appealed that denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  By an August 2003 Order, the Court vacated the 
September 2001 Board decision and remanded the case to the 
Board for readjudication.  In addition to the statements and 
argument previously submitted, the veteran, through his 
attorney, has submitted legal argument following Remand from 
the Court, with the most recent submission being dated in 
January 2004 and received by facsimile in that same month.  

Additional claims also raised by the moving party and 
remanded to the Board from the Court will be addressed in a 
separate decision of the Board.


FINDINGS OF FACT

1.  A Board decision issued on October 12, 1978 denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  The veteran was treated in service for a psychiatric 
disorder, and the assigned final medical diagnosis was 
personality disorder.

3.  A personality disorder is not defined as a disease or 
injury for VA purposes.

4.  The Board's decision of October 1978 was supported by 
evidence then of record, and the applicable statutory and 
regulatory provisions in effect at that time were correctly 
applied.


CONCLUSION OF LAW

The Board's October 1978 decision which denied a claim of 
entitlement to service connection for an acquired psychiatric 
disorder did not contain CUE.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Rule 1403 (38 C.F.R. § 
20.1403) specifies what constitutes CUE and what does not, 
and provides as follows:

(a) General. Clear and unmistakable error is a 
very specific and rare kind of error. It is 
the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error. Generally, either the 
correct facts, as they were known at the time, 
were not before the Board, or the statutory 
and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed-(1) General. Review 
for clear and unmistakable error in a prior 
Board decision must be based on the record and 
the law that existed when that decision was 
made. 
   (2) Special rule for Board decisions issued 
on or after July 21, 1992. For a Board 
decision issued on or after July 21, 1992, the 
record that existed when that decision was 
made includes relevant documents possessed by 
the Department of Veterans Affairs not later 
than 90 days before such record was 
transferred to the Board for review in 
reaching that decision, provided that the 
documents could reasonably be expected to be 
part of the record.

(c) Errors that constitute clear and 
unmistakable error. To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would have 
manifestly changed the outcome when it was 
made. If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error. (1) Changed diagnosis. 
A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board 
decision.  
   (2) Duty to assist. The Secretary's failure 
to fulfill the duty to assist. 
   (3) Evaluation of evidence. A disagreement 
as to how the facts were weighed or evaluated.

(e) Change in interpretation. Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

The Court has stated that CUE may exist if:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" 
and the sort "which, had it not been made, 
would have manifestly changed the outcome at 
the time it was made," and (3) a determination 
that there was CUE must be based on the record 
and law that existed at the time of the prior 
adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

CUE includes administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts, but CUE is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE includes only errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made.  Russell, 3 Vet. App. at 313.  A disagreement with 
how the Board evaluated the facts is inadequate to establish 
CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411(a), (b).  A 
CUE motion is not an appeal and, with certain exceptions, is 
not subject to the provisions of 38 C.F.R. Parts 19 and 20 
which relate to the processing and disposition of appeals.  
38 U.S.C.A. § 7111(e); 38 C.F.R. § 20.1402.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, removes the requirement that a 
claimant submit a well-grounded claim, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

Despite its potentially broad applicability to all claims 
decided or filed subsequent to its enactment, the VCAA has 
little, if any, bearing on the request for revision of the 
1978 Board decision at issue on the basis of CUE.  Huston v. 
Principi, 17 Vet. App. 195, 206 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc).  A request for revision based 
on CUE, by its nature, involves only evidence that was before 
the RO at the time it rendered the decision in which the 
claimant alleges CUE.  Thus, there is no evidentiary 
development to be done.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); VAOPGCPREC 12-01 at  7.  

Accordingly, the Board concludes that the VCAA provides no 
requirements that must be fulfilled and which have not been 
fulfilled before the Board may review the request for 
revision based on CUE in this case, and there is no prejudice 
to the veteran in deciding his claim.  VAOPGCPREC 11-97; 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The claimant in a CUE claim must set forth legal arguments 
about errors in a prior final decision based on the law and 
the evidence extant at the time of that decision.  The 
claimant in this case has set forth specific errors of law, 
particularly in argument dated and submitted to the Board by 
facsimile in January 2004.  

To the extent that the veteran could be notified of the 
evidence required to substantiate an allegation of CUE, the 
Board issued correspondence in April 2001 which specifically 
notified the veteran that CUE claims were governed by 
38 U.S.C.A. § 7111 and regulations beginning at 38 C.F.R. 
§ 20.1400.  Moreover, the Joint Motion for Remand submitted 
in August 2003 by the parties, including the veteran, 
discussed the applicable laws and regulations.  Accordingly, 
the Board finds that it may proceed with the adjudication of 
this case.
 
Facts of record as of the 1978 Board decision

The evidence of record at the time of the Board's 1978 
decision included the veteran's service medical records and 
the summary of a September 1977 private hospitalization.  The 
veteran's service induction examination, conducted in July 
1971, reflects that no psychiatric abnormality was noted on 
examination.  The history provided by the veteran disclosed 
no history of any psychiatric disorder.  

Service records dated in October 1971 reflect that the 
veteran sought emergency treatment for his "nerves."  He 
had delusions that spirits had entered his body on Halloween.  
He reported crying and being homesick for his family.  He was 
depressed and his cognitive system was fragmented.  He was 
treated with Thorazine.  A diagnosis of schizophrenic 
reaction, undifferentiated, precipitated by the stress of 
being away from his family, was assigned.  

The veteran was transferred to another facility for longer-
term care.  At that time, the veteran reported that he first 
noticed that he was having difficulty when he began to 
sleepwalk.  He began having severe dreams and hearing voices.  
He was homesick and wanted to be with his parents.  He was 
alert and oriented but depressed.  He was not treated with 
any medication.  On discharge in December 1971, a final 
diagnosis of immature personality, manifested by poor goals, 
lack of self-confidence, and extreme dependence, was the 
assigned diagnosis.  The discharge summary specifically noted 
that the prior diagnosis of schizophrenia was not concurred 
with.  

At the time of the September 1977 hospitalization, the 
veteran reported that he had not sought psychiatric treatment 
since service.  The final diagnosis assigned in September 
1977 was schizophrenia, undifferentiated.  

CUE analysis

In this case, the correct facts as they were known in 1977 
and as set forth in the 1971 and 1977 medical records were 
before the Board.  The veteran does not allege that the 
facts, as then known, were not before the adjudicators.  The 
veteran, through his attorney, argues that the presumption of 
soundness, 38 U.S.C.A. § 1111, was applicable to those facts, 
and that CUE resulted from the failure to consider the 
statutory presumption of soundness.

The Board disagrees with that legal analysis.  In reviewing 
the applicable law, it is clear that service connection may 
be granted for a disability resulting from disease or injury 
which was incurred in, or aggravated by, active military 
service.  38 U.S.C.A. § 1110 (West 2002).  In addition, 
service incurrence will be presumed for certain chronic 
diseases, including psychoses, if the chronic disease is 
manifest to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The law further provides that a veteran shall be presumed to 
have been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  A preexisting disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a), (b).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

A lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127.  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) 
(specifically holding that 38 C.F.R. § 3.303(c), as it 
pertains to personality disorder, is a valid exercise of the 
authority granted to the Secretary of Veterans Affairs); see 
also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

The veteran's attorney argues that, because the presumption 
of soundness was not discussed and applied with respect to 
the veteran's service psychiatric diagnosis, the Board's 1978 
denial of service connection for a psychiatric disorder was 
clearly and unmistakably erroneous.  The Board must point out 
that the final medical diagnosis assigned in service was 
personality disorder.  VA regulations applicable in 1978, as 
now, excluded personality disorders and other developmental 
defects, personality disorders from the definition of 
"disease" or "injury" for which service connection could 
be granted under 38 U.S.C.A. § 1110.  

The presumption of soundness set out at 38 U.S.C.A. § 1111 is 
applicable "for the purposes of section 1110 of this 
title."  Since the disorder diagnosed in service was a 
personality disorder, and service connection could not be 
granted for that disorder, because that disorder was excluded 
from the definition of disease or injury in section 1110, the 
presumption of soundness at 38 U.S.C.A. § 1111 was, by its 
terms, not applicable.  The Board's failure to discuss and 
apply the presumption of soundness regarding that personality 
disorder was not CUE.  

The Board notes that the veteran alleges that the in-service 
final diagnosis of personality disorder was, in fact, 
incorrect, and he alleges that VA should have determined that 
the prior in-service diagnosis of schizophrenia was the 
correct service medical diagnosis.  However, this allegation 
raises a matter of interpretation of facts, not a matter of 
application of the law to the facts.  

In particular, it is not "undebatable" that the Board 
should have concluded that the final diagnosis assigned in 
service was incorrect.  The treating provider specifically 
noted consideration of the initial diagnosis and non-
concurrence with that diagnosis.  The fact that one discharge 
summary provides a diagnosis of schizophrenia and one 
discharge summary provides a diagnosis of personality 
disorder does not clearly and undebatably establish that the 
first diagnosis, rather than the second, is correct.  As a 
matter of fact, review of the record as whole, through the 
present, reflects that the veteran's psychiatric disorder was 
difficult to diagnose, and the disability for which service 
connection has been granted is not the same as either 
psychiatric disorder diagnosed in service.  The evidence as a 
whole clearly establishes that the record does not support a 
finding that the determination that the second and final 
diagnosis during service was undebatably incorrect.  CUE 
requires that adjudicative error, otherwise prejudicial, must 
appear undebatably, as of the record and evidence at the time 
of the challenged decision.  It must be noted that a valid 
claim of CUE requires more than a disagreement as to how the 
facts were weighed or evaluated.  See Ripen v. Brown, 9 Vet. 
App. 412 (1996). 

The provider who prepared the 1977 discharge summary 
carefully noted that the veteran related his belief that the 
disorder manifested in 1977 was the same disorder for which 
he had been treated in service, but that provider did not 
indicate endorsement of the belief expressed by the veteran.  
Moreover, the provider did not assign a diagnosis of chronic 
schizophrenia, but, rather, assigned a diagnosis of 
undifferentiated schizophrenia.  

The veteran's attorney argues that, if the presumption of 
soundness had been applied to the veteran's in-service 
diagnosis of undifferentiated schizophrenia, then service 
connection would have been granted.  The Board disagrees.  
The evidence in 1977 disclosed that the veteran had not 
sought psychiatric treatment until six years elapsed after 
his service discharge.  While available medical evidence that 
the veteran had a psychosis within one year following service 
would have undebatably warranted a grant of service 
connection for such psychosis, medical evidence that a 
diagnosis was assigned six years after service which matched 
an earlier, but discarded, diagnosis in service, does not 
undebatably establish that the first diagnosis assigned in 
service was correct, and does not undebatably establish that 
the diagnosed disorder persisted and became chronic, when, in 
fact, there is a period of six years in which the veteran 
himself indicates he was not treated.  

Thus, there was no clinical evidence before the Board in 1978 
which established undebatably that the in-service final 
diagnosis of personality disorder was incorrect.  Even 
assuming that the evidence of record since 1978 established 
that assignment of a diagnosis of personality disorder in 
1971 was not accurate, the Board must point out that such a 
finding would not establish CUE, since evidence after 1978 
cannot, by law, establish adjudicative error that reaches 
CUE.  See Shockley v. West, 11 Vet. App. 208 (1998) (claim of 
misdiagnosis could not be interpreted as either an assertion 
or failure to satisfy the duty to assist or disagreement with 
weighing of facts, neither of which can be CUE).  However, as 
noted above, the evidence of record as whole, considering 
evidence obtained since 1978, establishes that the currently 
assigned diagnosis is not the same as any of the diagnoses 
assigned for the veteran's psychiatric disorder in 1971 or in 
1977.  

The rating judgment exercised in the October 1977 rating 
decision, and the Board's subsequent factual conclusion that 
the rating decision should be affirmed, was adequately and 
fairly supported by a preponderance of the medical evidence 
of record at the time of the Board's 1978 decision.  The 
Board's conclusions were supported by the weightier medical 
evidence of record at that time.   

Moreover, the fact that the moving party manifested a 
psychiatric disorder for which service connection could be 
granted in 1997, based on medical opinion, does not provide a 
basis to determine CUE exists within the 1978 Board decision.  
Further, any breach of a duty to assist cannot serve as a 
basis for a claim of CUE.  Specifically, the Court has 
explained that an incomplete record, factually correct in all 
other respects, is not clearly and unmistakably erroneous.  
This is true even in a case where the cause of the record's 
incompleteness is VA's breach of the duty to assist because 
such a breach creates an incomplete rather than an incorrect 
record.  Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

The Board finds that the veteran's allegations of CUE amount 
to mere disagreement with the way the facts were weighed in 
the October 1978 decision of the Board.  As discussed above, 
such a disagreement does not establish CUE.  No undebatable 
error has been identified which would have resulted in a 
manifestly different outcome, and the motion must be denied.


ORDER

The motion for revision of the October 1978 Board decision 
based on CUE is denied.



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued


How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2





